SEVERANCE AGREEMENT

This SEVERANCE AGREEMENT, dated as of July 31, 2002 (the "Effective Date"), by
and among MMI Products, Inc., a Delaware corporation ("MMI"), MMI Management
Services LP, a Delaware limited liability partnership ("Management"), and
John M. Piecuch (the "Executive"). MMI and/or Management, as applicable, are
sometimes collectively or individually referred to herein as the "Employer").

W I T N E S S E T H :

WHEREAS, each of MMI and Management, respectively, employs the Executive as its
President and Chief Executive Officer ("CEO"); and

WHEREAS, the Executive and the Employer desire to set forth in writing all of
their respective duties, rights and obligations with respect to the termination
of the Executive's employment by the Employer;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:

    Compensation
    .
    Base Salary
    . The Executive currently receives an annual base salary of $550,000 (the "
    Base Salary
    "), payable in such equal regular installments in accordance with
    Management's payroll practices, as the same may be amended, modified or
    changed from time to time (the "
    Payroll Practices
    "). After the 2002 calendar year, the Base Salary may be adjusted at such
    time and in such manner as the Compensation Committee of the Board of
    Directors of MMI may determine in accordance with the executive compensation
    policy of MMI then in effect.
    Incentive Bonus
    . The Executive is eligible to receive one or more incentive compensation
    bonuses (each a "
    Bonus
    ") pursuant to the incentive bonus program of MMI. Under MMI's incentive
    bonus program, the Executive's Bonus is conditioned upon the achievement of
    annual operational and financial milestones approved by the Compensation
    Committee of the Board of Directors of MMI. Any such Bonus is payable by
    Management to the Executive in accordance with the terms of the applicable
    incentive bonus program, but no later than the first business day of March
    of the year following the calendar year for which the Bonus is accrued, and,
    where applicable, is prorated based upon the number of days the Executive
    was employed by MMI during such calendar year. The Executive's Bonus for the
    2002 calendar year will be no less than $450,000. Thereafter, the Employer
    and the Executive will work together to establish the target amount of each
    Bonus.

    Termination of Employment:
 1. Either the Executive MMI or Management may terminate the employment
    relationship at any time for any reason with or without Cause (as defined
    below). The date upon which the termination of the Executive's employment
    becomes effective pursuant to this Agreement shall be referred to herein as
    the "Termination Date." The Termination Date shall be the date upon which
    any of the following events shall occur or are designated to occur:
     i.   the death of the Executive;
     ii.  the Disability (as defined below) of the Executive;
     iii. the effective date designated by MMI or Management in a written notice
          delivered to the Executive of termination of the Executive's
          employment for Cause (as defined below);
     iv.  the effective date designated by MMI or Management in a written notice
          delivered to the Executive of termination of the Executive's
          employment Without Cause (as defined below);
     v.   the effective date designated by the Executive in a written notice
          delivered to the Employer of resignation by the Executive Without Good
          Reason (as defined below); or
     vi.  the effective date designated by the Executive in a written notice
          delivered to the Employer of resignation by the Executive for Good
          Reason (as defined below).

 2. For purposes of this Agreement, the following terms shall have the following
    meanings:
     i.   "Cause" shall mean the Executive's (A) failure or refusal to
          substantially perform such duties, functions and responsibilities as
          are associated with and incident to that position and as the Employer
          may, from time to time, require of him provided that such duties,
          functions and responsibilities are commensurate with the duties,
          functions and responsibilities generally performed by a president and
          chief executive officer of a company which is similar in size, nature
          and complexity to the Company (the "Executive's Duties"), or otherwise
          fulfill his material obligations to the Employer, (B) conviction or
          entry of a plea of guilty or nolo contendere, with respect to any
          felony; (C) commission of any act of willful misconduct, gross
          negligence, fraud or dishonesty relating to the business of the
          Employer; or (D) violation of any material written policy of the
          Employer. Notwithstanding the foregoing, the Executive shall not be
          deemed to have been terminated for Cause under clauses (A) or (D) of
          the preceding sentence, unless the Executive shall have first been
          given advance written notice of termination of employment for Cause
          not less than thirty (30) days prior to the Termination Date,
          including an explanation of the basis for the Executive's termination
          for Cause and the Executive shall have been given the opportunity to
          cure or remedy any act or omission constituting Cause within the
          thirty (30) day period after receiving such termination notice.
     ii.  "Disability" of the Executive shall mean the Executive's inability,
          because of mental or physical illness or incapacity, whether total or
          partial, to perform one or more of the primary duties of the
          Executive's employment with or without reasonable accommodation, and
          which continues for a period of ninety (90) consecutive days or any
          ninety (90) days within a one hundred eighty (180) day period, as
          determined by the Board of Directors of MMI; provided, however, that
          during any period in which the Board of Directors of MMI believes that
          the Executive's illness or incapacity could reasonably be expected to
          result in a Disability, the Board of Directors of MMI shall be
          entitled to appoint an interim President and/or CEO to perform the
          duties of the Executive and, during any such period (not to exceed one
          hundred eighty (180) days in the aggregate), the provisions of this
          Agreement that address termination of the Executive's employment for
          Cause, Without Cause, for Good Reason and Without Good Reason shall be
          suspended.
     iii. "Good Reason" shall mean (A) the assignment to the Executive of duties
          or responsibilities that are materially inconsistent with the
          Executive's Duties, without the Executive's consent; (B) the
          Employer's failure to pay to the Executive any compensation due to the
          Executive within sixty (60) days of the time such compensation is due
          to be paid; (C) the relocation of the Executive's position to a
          geographic region outside of the greater metropolitan area of Houston,
          Texas; or (D) the failure of the Employer and the Executive to reach
          an agreement on or before July 31, 2002 with respect to an equity
          participation incentive arrangement for the Executive which would
          provide the Executive with a $7.0 million equity gain opportunity by
          the end of fiscal year 2006, based on the business forecast presented
          to the Board of Directors of the Employer by the Executive in January
          2002, and utilizing an enterprise valuation of the Employer based upon
          five times EBITDA.
     iv.  "Without Cause" shall mean any reason(s) whatsoever (other than the
          reasons described in Sections 2(a)(i), 2(a)(ii), 2(a)(iii), 2(a)(v),
          and 2(a)(vi) hereof) or no reason.
     v.   "Without Good Reason" shall mean any reason(s) whatsoever (other than
          the reason described in Section 2(a)(vi) hereof) or no reason.

Payments Upon Termination of Employment.
 a. Death

. If the Executive's employment hereunder is terminated due to the Executive's
death pursuant to Section 2(a)(i) hereof, the Employer shall pay or provide to
the Executive's designated beneficiary or to the Executive's estate (i) all Base
Salary which has been earned by the Executive but unpaid as of the Termination
Date (the "
Basic Severance Amount
"), (ii) any benefits to which the Executive may be entitled under any employee
benefits plan, policy or arrangement in which he is a participant in accordance
with the written terms of such plan, policy or arrangement up to and including
the Termination Date (the "
Basic Benefits
"), and (iii) the pro-rated portion of any Bonus which has been earned by the
Executive during the calendar year in which termination of employment occurs but
has not been paid as of the Termination Date
,
payable promptly following the calculation of the appropriate amount in
accordance with the Payroll Practices (the "
Basic Bonus Amount
").
Disability
. If the Executive's employment hereunder is terminated due to the Executive's
Disability pursuant to Section 2(a)(ii) hereof, the Employer shall pay or
provide to the Executive, the Executive's designated beneficiary or to the
Executive's estate (i) the Basic Severance Amount, (ii) the Basic Bonus Amount
and (iii) the Basic Benefits. Notwithstanding anything to the contrary contained
herein, any amounts owed by the Employer to the Executive as a result of a
termination upon the Executive's Disability pursuant to Section 2(a)(ii) hereof
shall be reduced by any disability insurance proceeds paid to the Executive from
disability insurance policies provided by the Employer.
Termination for Cause or Resignation Without Good Reason
. If the Executive's employment hereunder is terminated by the Employer for
Cause pursuant to Section 2(a)(iii) or due to the Executive's resignation
Without Good Reason pursuant to Section 2(a)(v), the Employer shall pay or
provide to the Executive the Basic Severance Amount.
Termination Without Cause or Resignation for Good Reason.
If the Executive's employment hereunder is terminated by the Employer Without
Cause pursuant to Section 2(a)(iv), or due to the Executive's resignation for
Good Reason pursuant to Section 2(a)(vi), the Employer shall pay or provide to
the Executive (i) the Basic Severance Amount, (ii) the Basic Bonus Amount and
(iii) the Basic Benefits. In addition (a) until the eighteen (18) month
anniversary of the Termination Date, the Employer shall continue to pay to the
Executive the Executive's Base Salary and (b) for the one year period
immediately following the Termination Date (the "
Additional Bonus Year
"), the Employer shall pay to the Executive the Bonus or Bonuses that would have
been earned by the Executive during the Additional Bonus Year that have not been
paid prior thereto, payable promptly following the calculation of the
appropriate amount in accordance with the Payroll Practices, to the extent
specific performance milestones have been committed to in writing and the
achievement thereof is capable of being definitively measured (the "
Measurement Test
"); provided, however, that if the Measurement Test cannot be satisfied, then
the amount of the Bonus or Bonuses payable pursuant to clause (b) shall be based
on the amount of the Executive's Bonus for the last calendar year ending prior
to the Termination Date. Furthermore, if the Executive resigns for the reason
set forth in clause (D) of the definition of "Good Reason," the Employer shall
pay to the Executive the reasonable out-of-pocket costs and expenses incurred by
the Executive to relocate his household from the Houston, Texas metropolitan
area to any city within the continental United States, as designated by the
Executive, including, without limitation, if applicable, reasonable
out-of-pocket costs and expenses associated with the sale of Executive's home in
Houston, Texas.
No Other Payments
. Except as provided in this Agreement, the Executive shall not be entitled to
receive any other payments or benefits from the Employer due to the termination
of the Executive's employment with the Employer, including but not limited to,
any employee benefits or other severance benefits under any of the Employer's
employee benefits plans or arrangements (other than at the Executive's expense
under the Consolidated Omnibus Budget Reconciliation Act of 1985 or pursuant to
the written terms of any pension benefit plan in which the Executive is a
participant in which the Employer may have in effect from time to time).

Non-Competition, Confidentiality, Discoveries and Works
.
Non-Competition
: For six (6) months following the termination of the Executive's employment,
the Executive agrees not to compete in any manner, either directly or
indirectly, whether for compensation, ownership interest or otherwise, with MMI
and/or Management, or to assist any other person or entity to compete with MMI
and/or Management either:
 i.  by producing, developing or marketing, or assisting others to produce,
     develop or market, or
 ii. by accepting employment from or having any other relationship (including,
     without limitation, through owning, managing, operating, controlling or
     consulting) with any entity which produces, develops or markets, a product,
     process, or service which is competitive with those products, processes, or
     services of MMI and/or Management, whether existing or planned for in the
     future, on which the Executive has worked, or concerning which the
     Executive has in any manner acquired knowledge of or had access to
     Confidential Information (as defined in Section 4(e)(iii) below), during
     the period of the Executive's employment, provided, however, that it shall
     not be a violation of this Agreement for the Executive to have beneficial
     ownership of less than 1% of the outstanding amount of any class of
     securities listed on a national securities exchange or quoted on an
     inter-dealer quotation system.

Non-Solicitation
: During the Executive's employment and for twelve (12) months following the
termination of the Executive's employment, the Executive agrees that the
Executive will not, either on the Executive's own behalf or on behalf of any
other person or entity (other than for the benefit of the Employer), directly or
indirectly, (i) solicit any person or entity that is a customer of the Employer,
or has been a customer of the Employer during the prior twelve (12) months
immediately prior thereto, to purchase any products or services that the
Employer provides to such customer, or (ii) interfere with any of the business
relationships of the Employer.
No-Hire
: During the Executive's employment and for twelve (12) months

following the termination of the Executive's employment, the Executive agrees
that the Executive will not, either on the Executive's own

behalf or on behalf of any other person or entity (other than for the benefit of
the Employer), directly or indirectly, hire, solicit or encourage to leave the
employ of

or engagement by any person who is then an employee or contractor of the
Employer or who was an employee or contractor of the Employer within six (6)
months of the date of such hiring, soliciting, or

encouragement to leave the Employer or cease working for or providing services
to the Employer.
Geographic Scope
: The foregoing restrictions shall apply in the "
Restricted Area
" which means:
 i.  the continental United States; and
 ii. any location, storefront, address or place of business where a Covered
     Person is present and available for solicitation.

The Executive will not circumvent the purpose of any restriction contained in
Sections 4(a), 4(b) or 4(c) by engaging in business outside the geographic
region covered by the above definition through remote means such as telephone,
correspondence or computerized communication. "Covered Person" means those
entities and/or persons who did business with the Employer and that the
Executive either (A) received Confidential Information about in the course of
his duties, (B) had contact with during the Executive's employment, or (C)
supervised or had contact with in an employment or consulting capacity during
the Executive's employment.

Confidentiality
:
 i.   During the Executive's employment and for all time following the
      termination, for any reason, of the Executive's employment with the
      Employer, the Executive shall hold all Confidential Information in a
      fiduciary capacity and agrees not to take any action which would
      constitute or facilitate the Unauthorized use or disclosure of
      Confidential Information. The Executive further agrees to take all
      reasonable measures to prevent the Unauthorized use and disclosure of
      Confidential Information and to prevent Unauthorized persons or entities
      from obtaining or using Confidential Information. The terms "Confidential
      Information" and "Unauthorized" shall have the meanings set forth in
      Sections 4(e)(iii) and (iv) of this Agreement respectively.
 ii.  Promptly upon termination, for any reason, of the Executive's employment
      with the Employer, the Executive agrees to deliver to the Employer all
      property and materials within the Executive's possession or control which
      belong to the Employer or which contain Confidential Information.
 iii. As used in this Agreement, the term "Confidential Information" shall mean
      trade secrets, confidential or proprietary information, and all other
      information, documents or materials, owned, developed or possessed by the
      Employer, its parents, subsidiaries or affiliates, or their respective
      predecessors and successors, whether in tangible or intangible form, that
      is not generally known to the public. Confidential Information includes,
      but is not limited to, (A) financial information, (B) products,
      (C) product and service costs, prices, profits and sales, (D) new business
      ideas, (E) business strategies, (F) product and service plans,
      (G) marketing plans and studies, (H) forecasts, (I) budgets,
      (J) projections, (K) computer programs, (L) data bases and the
      documentation (and information contained therein), (M) computer access
      codes and similar information, (N) software ideas, (O) know-how,
      technologies, concepts and designs, (P) research projects and all
      information connected with research and development efforts, (Q) records,
      (R) business relationships, methods and recommendations, (S) existing or
      prospective client, customer, vendor and supplier information (including,
      but not limited to, identities, needs, transaction histories, volumes,
      characteristics, agreements, prices, identities of individual contacts,
      and spending, preferences or habits), (T) training manuals and similar
      materials used by MMI or Management or any of their respective parents,
      subsidiaries or affiliates in conducting their business operations,
      (U) skills, responsibilities, compensation and personnel files of the
      employees, officers, directors and independent contractors of MMI or
      Management or any of their respective parents, subsidiaries or affiliates,
      (V) competitive analyses, (W) contracts with other parties, and (X) other
      confidential or proprietary information that has not been made available
      to the general public by the Employer's senior management.
 iv.  As used in this Agreement, the term "Unauthorized" shall mean: (A) in
      contravention of the Employer's policies or procedures; (B) otherwise
      inconsistent with the Employer's measures to protect its interests in the
      Confidential Information; (C) in contravention of any lawful instruction
      or directive, either written or oral, of any employee of the Employer
      empowered to issue such instruction or directive; (D) in contravention of
      any duty existing under law or contract; or (E) to the detriment of the
      Employer.
 v.   In the event that the Executive is requested by any governmental or
      judicial authority to disclose any Confidential Information, the Executive
      shall give the Employer prompt notice of such request (including, by
      giving the Employer a copy of such request if it is in writing), such that
      the Employer may seek a protective order or other appropriate relief, and
      in any such proceeding the Executive shall disclose only so much of the
      Confidential Information as is required to be disclosed.

Discoveries and Works
: All discoveries and works made or conceived by the Executive during and in the
course of his employment by the Employer, jointly or with others, that relate to
the Employer's activities shall be owned by the Employer. The terms "discoveries
and works" include, by way of example, inventions, computer programs (including
documentation of such programs), technical improvements, processes, drawings,
and works of authorship, including all educational and sales materials or other
publications which relate to Employer's current business. The Executive shall
promptly notify and make full disclosure to, and execute and deliver any
documents requested by, the Employer to evidence or better assure title to such
discoveries and works by the Employer, assist the Employer in obtaining or
maintaining for itself at its own expense United States and foreign patents,
copyrights, trade secret protection and other protection of any and all such
discoveries and works, and promptly execute, whether during his employment or
thereafter, all applications or other endorsements necessary or appropriate to
maintain patents and other rights for the Employer and to protect its title
thereto.

Arbitration
.
 a. Any controversy or claim arising out of or relating to this Agreement,
    including the arbitrability of any controversy or claim, which cannot be
    resolved amicably after a reasonable attempt to negotiate such a resolution
    (including by exhaustion of all grievance or claims procedures made
    available by the Employer or any employee benefit plan of the Employer)
    shall be submitted to arbitration under the auspices of the American
    Arbitration Association in accordance with its Commercial Dispute Resolution
    Procedures and Rules, as such rules may be amended from time to time, and at
    its office nearest to the Employer's place of business where the Executive
    works or to which the Executive reports. The award of the arbitrator shall
    be final and binding upon the parties, and judgment may be entered with
    respect to such award in any court of competent jurisdiction. Any
    arbitration under this Agreement shall be governed by and subject to the
    confidentiality restrictions set forth in Section 4 of this Agreement. The
    Executive acknowledges reading, prior to the signing of this agreement, the
    Commercial Dispute Resolution Procedures and Rules of the American
    Arbitration Association, which are available via the Internet at
    http://www.adr.org. Notwithstanding the foregoing, any controversy or claim
    arising out of or relating to any claim by MMI for temporary or preliminary
    relief with respect to Section 4 of this Agreement need not be resolved in
    arbitration and may be resolved in accordance with Section 4 of this
    Agreement.
 b. The Executive acknowledges that this agreement to submit to arbitration
    includes all controversies or claims of any kind (e.g., whether in contract
    or in tort, statutory or common law, legal or equitable) now existing or
    hereafter arising under any federal, state, local or foreign law (except
    claims by the Employer for temporary or preliminary injunctive relief
    pursuant to Section 4 as set forth above), including, but not limited to,
    the Age Discrimination in Employment Act, Title VII of the Civil Rights Act
    of 1964, the Civil Rights Act of 1866, the Family and Medical Leave Act, the
    Employee Retirement Income Security Act, and the Americans With Disabilities
    Act, and all similar state laws, and the Executive hereby waives all rights
    thereunder to have a judicial tribunal resolve such claims.

Deductions and Withholding
. The Executive agrees that the Employer shall withhold from any and all
compensation payable under this Agreement all federal, state, local and/or other
taxes which the Employer determines are required to be withheld under applicable
statutes and/or regulations from time to time in effect and all amounts required
to be deducted in respect of the Executive's coverage by and participation in
applicable benefit plans, policies or arrangements of the Employer.
Entire Agreement
. This Agreement embodies the entire agreement of the parties with respect to
the termination of the Executive's employment with the Employer and supersedes
any other prior oral or written agreements between the Executive, on the one
hand, and MMI and/or Management and/or their respective affiliates, on the other
hand. This Agreement may not be changed or terminated orally but only by an
agreement in writing signed by the parties hereto.
Waiver
. The waiver by MMI or Management of a breach of any provision of this Agreement
by the Executive shall not operate or be construed as a waiver of any subsequent
breach by the Executive. The waiver by the Executive of a breach of any
provision of this Agreement by MMI or Management shall not operate or be
construed as a waiver of any subsequent breach by MMI or Management.
Governing Law
. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Texas, without regard to the choice of law rules of any
state or where the Executive is in fact required to work.
Assignability
. The obligations of the Executive may not be delegated and, except as expressly
provided in Section 3 relating to the designation of beneficiaries, the
Executive may not, without the Employer's written consent thereto, assign,
transfer, convey, pledge, encumber, hypothecate or otherwise dispose of this
Agreement or any interest therein. Any such attempted delegation or disposition
shall be null and void and without effect. The Employer and the Executive agree
that this Agreement and all of the Employer's rights and obligations hereunder
may be assigned or transferred by the Employer to and may be assumed by and
become binding upon and may inure to the benefit of any affiliate of or
successor to MMI or Management. The term "successor" shall mean (with respect to
MMI or Management or any of their respective subsidiaries) any other corporation
or other business entity which, by merger, consolidation, purchase of the
assets, or otherwise, acquires all or a material part of the assets or equity of
MMI or Management. Any assignment by MMI or Management of its rights or
obligations hereunder to any affiliate of or successor to MMI or Management
shall not be a termination of employment for purposes of this Agreement.
Severability
. If any provision of this Agreement as applied to either party or to any
circumstances shall be adjudged by a court of competent jurisdiction or
arbitrator to be void or unenforceable, the same shall in no way affect any
other provision of this Agreement or the validity or enforceability of this
Agreement. If any court or arbitrator construes any of the provisions of
Section 4 hereof, or any part thereof, to be unreasonable because of the
duration of such provision or the geographic or other scope thereof, such court
or arbitrator may reduce the duration or restrict the geographic or other scope
of such provision and enforce such provision to the maximum extent possible as
so reduced or restricted.
Notices
. All notices to the Executive hereunder shall be in writing and shall be
delivered personally, sent by overnight courier or sent by registered or
certified mail, return receipt requested, to:

Mr. John M. Piecuch
10300 Cypresswood Drive, #1521

Houston, Texas 77070

All notices to the Employer hereunder shall be in writing and shall be delivered
personally, sent by overnight courier or sent by registered or certified mail,
return receipt requested, to:

MMI Products, Inc.

515 West Greens Road, Suite 710
Houston, Texas 77067

Attention: Chairman of the Board of Directors

with a copy to:

Weil, Gotshal & Manges LLP

100 Crescent Court

Suite 1300
Dallas, Texas 75201

Attention: Michael A. Saslaw

Any party may change the address to which notices shall be sent by sending
written notice of such change of address to the other parties.

Section Headings
. The section headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.
Counterparts
. This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which taken together shall
constitute one and the same instrument.
Voluntary Agreement
. The Executive acknowledges that before entering into this Agreement, the
Executive has had the opportunity to consult with any attorney or other advisor
of his choice, and that this Section 15 constitutes advice from the Employer to
do so if he chooses. The Executive further acknowledges that he has entered into
this Agreement of his own free will, and that no promises or representations
have been made to him by any person to induce him to enter into this Agreement
other than the express terms set forth herein. The Executive further
acknowledges that he has read this Agreement and understands all of its terms,
including the waiver of the right to have all disputes with and claims against
the Employer decided in a judicial forum, as set forth in Section 5.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

EMPLOYER

:



MMI PRODUCTS, INC.

By: /s/Robert N. Tenczar

Name: Robert N. Tenczar

Title: Vice President and Chief Financial Officer

MMI MANAGEMENT SERVICES LP

By: MMI Products, Inc.,

its general partner

By: /s/Robert N. Tenczar

Name: Robert N. Tenczar

Title: Vice President and Chief Financial Officer

EMPLOYEE

:



/s/John M. Piecuch

John M. Piecuch